IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MICHAEL BULLOCK,                 : No. 96 EM 2014
                                 :
                Petitioner       :
                                 :
                                 :
           v.                    :
                                 :
                                 :
PENNSYLVANIA BOARD OF            :
PROBATION AND PAROLE, KIMBERLY :
A. BARKLEY, BOARD SECRETARY, (IN :
HER OFFICIAL AND PERSONAL        :
CAPACITY), OFFICE OF THE         :
SECRETARY, 1101 S. FRONT STREET, :
HARRISBURG, PA 17104-2519,       :
                                 :
                Respondents      :


                                     ORDER


PER CURIAM
      AND NOW, this 16th day of September, 2014, the Application for Leave To File

Original Process is GRANTED and the Petition for Writ of Habeas Corpus is DENIED.